EET ere EO

 

; o1488-cMR Document 1 Filed 03/17/20 Page 1 of 14
CIVIL COVER SHEET POMC (HESS

§
4 ie
hats e a A at aa . : . . +
The JS 44 civil cove t sheet and the information contained neil neither replace nor supplement the fiting and service of pleadings or other papers as required by law, except as
provided by local Files of court: Dhis form; approved by the Judicial Conference of the

JS 44 (Rev. 06/17) £

  

y loc ; nited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

Bich ESTE ually and on behalf of a

 

 

athers similarly situated COE ERAS LLC and John Does 1-25

  

   
 
  

(b) County of Residence of First Listed Plaintify Delaware
(EXCEPT IN U.S, PLAINTIFF CASES)

County of Residence of First Listed Defendant
GIN U.S. PLAINTIFF CASES ONLY)

NOTE: EIN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 
     

   

 

 
  

  
       

 

 

 

     

 

   

 

 
  

 

       

 

 

      

 

 

 

(c) Attomeys (firm Name, Address, and Telephone Number} Attorneys (if Known)
Antranig Gartbian, Esq. Garibian Law Officés,-P
1800 JFK Blvd, Suite 300, Philadelphia, PA 19703
215-326-9179 ag@garibianlaw\com
IJ. BASIS OF JURE ICTION (Place an “x” in One Box Only) IH. CYTIZENSHIP OF PRINCIPAL PARTIES ¢(Piace an “x” itt One Box for Plaintiff
(Por Diversity Caxes Onby) : and Oue Box for Defendant)
01. U.S. Government it 3 / Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Of & 1 Incorporated or Principal Place o4 4
of Business In Fhis State
O 2 US. Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place Os 05
Defendant {indicate Citizenship of Parties in Hem Ll) of Business In Another State
Citizen or Subject of a (3 © 3. Foreign Nation o6 6
Foreign Country
NATURE OF SUIT (Place an “X" i One Box Only) Click here for: Nature of Suit Code Descriptions.
‘ONTRAC eet SEBS TORTS. poe SPORFEITURE/PENALT Yb ANKRUPTOY:: OTHER STATUTES
7 £10 insurance PERSONAL INJURY PERSONALINJURY [4] 625 Dnsy Related Seizure 0) 422 Appeal 28 USC £58 O 375 False Claims Act
G #20 Marine 0 310 Airplane 1 365 Personal injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
G 130 Miller Act 1 315 Airplane Product Product Liability 6 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability C) 367 Heatth Care? 1 400 State Reapportionment
C) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical BE ERTY. RIGHTS: 22240) 410 Antitrust
& Enforcement of Judgment Slander Personal Enjery O 820 Copyrights O 430 Banks and Banking
1 151 Medicare Act 01 330 Federal Employers’ ~ Product Liability O 830 Patent G 450 Commerce
0 152 Recovery of Defaulted Liability CF 368 Asbestos Personal G 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | () 470 Racketeer Influenced and
{Exchides Veterans) (GG 345 Marine Product Liability om Gl 840 Trademark Corrupt Organizations
F 153 Recovery of Overpayment Liabitity PERSONAL PROPERTY [2 “TABOR SOCIAL SECURITY: 710) 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards O) 861 HIA (1395fF) {7-490 Cable/Sat TV
0 166 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act 0) 862 Black Lung (923) O) 840 Securities/Commedities’
0 190 Other Contract Product Liability O 380 Other Personal G 720 Labor/Management 0} 863 DIWC/DIWW (405) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations &F 864 SSID Tithe XVI (& 890 Other Statutory Actions
1 196 Franchise Injury D 385 Property Damage O 740 Railway Labor Act 0) 865 RSI(405¢p)) 6 891 Agricultural Acts
(1 362 Personal Injury - Product Liability (1 751 Family and Medical 17 253 Environmental Matters
Medical Malpractice Leave Act 895 Freedom: of Information
2 REAL PROPERTY: CIVILRIGHTS | PRISONER PETITIONS: [0 790 Other Labor Litigation (EDERAL TAX:SU ve] Act
210 Land Condemnation 4 440 Oster Civil Rights Habeas Corpus: 1 791 Employee Retirement 7 870 Taxes (U.S. Plaintiff 11 896 Arbitation
O 220 Foreclosure & 441 Voting O 463 Alien Detainee Income Security Act or Defendant) OF 899 Administrative Procedure
O 230 Rent Lease & Ejectment 442 Employment 0 $10 Motions to Vacate 1 871 IRS—Third Party Act/Review or Appeal of
G 240 Torts to Land 4 443 Housing! Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Acconunodations 0 530 General 950 Constitutionality of
O 290 All Other Real Property C1 445 Amer. w/Disabilities -f 535 Death Penalty IMMIGRATION if State Statutes
. Employment Other: 0 462 Naturalization Application
(1) 44 Amer. w/Disabilities -]) 540 Mandamus & Other |] 465 Other Immigration
Other O 550 Civil Rights Actions
G 448 Education C) 555 Prison Condition

O 560 Civil Detaince -
Conditions of
Confinement

V. ORIGIN (race an “x” in One Box Onty)

 

 

 

 

 

 

 

 

 

 

 

 

 

[1 Origiyai 2 Removed from O 3 Remanded from C14 Reinstated or 1 5 Transferred from © 6 Multidistrict C1 8 Multidistrict
Procgéding State Court Appellate Court Reopened Another District Litigation - Litigation -
ws (specifi Transfer Direct File
Citesthe U.S. Civil Statute under which you ate filing (Bo vot cite jurisdictional statutes unless diversity):
FainDebt Collection Practices Act - 15 USC Sect. 1692 et seq. ~
VI. CAUSE OF ACTIO Brio dieription of cause: e \
improper collection efforts regarding false, misleading and deceptive collection fetter /
Vil. REQUESTED [IN Gi CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if démanded lin complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: WY OINo
VIII. RELATED CASE(S)._/ 4 AR A? 2020
IF ANY (See instructions): JUDGE DOCKETNUMBER ° f
DATE / CLP F ATTORNEY OF RECORD
03/17/2020 a

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUBGE MAG. JUDGE

 
ne COSB822Q:6V-01459-CMR Document 1 Filed 03/17/20 Page 2 of 14

    

 

Jf ib UNITED STATES DISTRICT COURT =~
of 4 FOR ‘EHE EASTERN DISTRICT OF PENNSYLVANIA Y ff)
i i a s DESIGNATION FORM
. afte be used by inka! dh pro'ge plainifigh indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: eee 1426 Huddell Avenue, Ogden, PA 19061

 

Address of Defendant: 2120 Crestmoor Rd, Nashville, TN 37215

 

Place of Accident, Incident or Transaction: See Plaintiff address

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | nol ¥‘|
previously terminated action in this court?

  
 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this coust?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual? f

I certify that, to my knowledge, the within case ( is\/ [2] ik not relaied to any case now pending or within one year previously terminated action in

this court except as noted above. "
03/17/2020 HL es 94538

 

 

 

 

 

  

 

 

 

 

 

 

 

DATE:
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

CIVIL: (Place a vin one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C1 1. Indemnity Contract, Marine Contract, and All Other Contracts LJ 1. Insurance Contract and Other Contracts
[1 2. FELA L] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury {] 3. Assault, Defamation
L] 4. Antitrust C1] 4. Marine Personal Injury

5. Patent [J 5. Motor Vehicle Personal Injury

6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights CL] 7. Products Liability
(1 8. Habeas Corpus L] 8. Products Liability — Asbestos

9, Securities Act(s) Cases [| 9% Albother Diversity Cases

TT W0. Social Security Review Cases (Please specify):
All other Federal Question Cases
(Please specify}: Fair debt collections practices
_s /
ad .
ARBITRATION CERTIFICATION
(The effect of this certification is fo remove the case from eligibility for arbitration.)

I, _ counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

MAR TP 202

Coa)

DATE:

 

Attorney-at-Law / Pro Se Plaintiff _ Attorney LD. # (if applicable)

NOTE: A trial de novo will bea trial by jury only if there has been compliance with F.R.C.P, 38.

 

 

 

Civ, 609 (5/2018)
“Case"2:26-cv-01459-CMR Document 1 Filed 03/17/20 Page 3 of 14

 

“IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  

CASE MANAGEMENT TRACK DESIGNATION FORM

Streets Kinney, individually and on behaif of all : CIVIL ACTION A z ©
. ar i fe fim Lhe
others similarly situated: 90) = a 2)

Capital Accounts, LLC and John Does 1-25 NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. { )

(c) Arbitration ~ Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. ® )
/ /2 (_
17/ ROAO AS So
3 / a { au Te Streeis Kinney
Date Attorney-at-law Attorney for
(215) 326-9179 (267) 238-3701 ag@garibianlaw.com

 

Telephone FAX Number E-Mail Address

(Civ. 660) 16/02

WAR 17 200

 
"Case 2:20*cv-01459-CMR Document 1 Filed 03/17/20 Page 4 of 14

ot

 

a
é

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

Streets Kinney, individually and on behalf of all D ¢
others similarly situated, CA. No. ~ 0 T 4
Plaintiff,
CLASS ACTION COMPLAINT
JURY TRIAL DEMANDED

-V.-

Capital Accounts, LLC and John Does 1-25.

 

Defendant(s).

 

Plaintiff Streets Kinney (hereinafter, “Plaintiff’), brings this Class Action Complaint by and
through his attorneys, Garibian Law Offices, P.C. against Defendant Capital Accounts LLC
(hereinafter “Defendant”), individually and on behalf of a class of all others similarly situated,
pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of
Plaintiff's counsel, except for allegations specifically pertaining to Plaintiff, which are based upon
Plaintiff's personal knowledge.

INTRODUCTION

1. Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)
in 1977 in response to the “abundant evidence of the use of abusive, deceptive, and unfair debt
collection practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was
concerned that “abusive debt collection practices contribute to the number of personal bankruptcies,
to material instability, to the loss of jobs, and to invasions of individual privacy.” Jd. Congress

concluded that “existing laws...[we]re inadequate to protect consumers,” and that “the effective

‘ao

 
Case 2:20-cv-01459-CMR Document 1 Filed 03/17/20 Page 5 of 14

collection of debts” does not require "misrepresentation or other abusive debt collection practices."
15 U.S.C, §§ 1692(b) & (c).

2. Congress explained that the purpose of the FDCPA was not only to eliminate abusive
debt collection practices, but also to “insure that those debt collectors who refrain from using
abusive debt collection practices are not competitively disadvantaged.” 15 U.S.C § 1692(e). “After
determining that the existing consumer protection laws -were inadequate.” 15 U.S.C. § 1692(b),
Congress gave consumers a private cause of action against debt collectors who fail to comply with
the FDCPA. 15 U.S.C. § 1692k.

JURISDICTION AND VENUE

3. The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this action
pursuant to 28 U.S.C. § 1367({a).

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is
where a substantial part of the events or omissions giving rise to the claim occurred.

NATURE OF THE ACTION

5. Plaintiff brings this class action on behalf of a class of Pennsylvania consumers under
$1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt
Collections Practices Act ("FDCPA"), and

6. Plaintiff is seeking damages and declaratory relief.

 
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 6 of 14

PARTIES

7. Plaintiff is a resident of the Commonwealth of Pennsylvania, County of Delaware,
1317 Powell Road, Chester, PA 19015.

8. Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6) and
used in the EDCPA and can be served upon its registered agent, Incorp Services, Inc., at 919 North
Market Street, Suite 950, Wilmington, DE 19801.

9. Upon information and belief, Defendant is a company that uses the mail, telephone,
and facsimile and regularly engages in business the principal purpose of which is to attempt to
collect debts alleged to be due another.

10. John Does 1-25, are fictitious names of individuals and businesses alleged for the
purpose of substituting names of defendants whose identities will be disclosed in discovery and
should be made parties to this action.

CLASS ALLEGATIONS

ll. Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3).

12. The Class consists of:

4. all individuals with addresses in the Commonwealth of Pennsylvania,

b. to whom Defendant sent an initial collection letter attempting to collect a
consumer debt;

c. that included deceptive and misleading statements regarding the reporting of
payments to credit bureaus;

d. which letter was sent on or after a date one (1) year prior to the filing of this

action and on or before a date twenty-one (21) days after the filing of this action.

 
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 7 of 14

13. The identities of all class members are readily ascertainable from the records of
Defendants and those companies and entities on whose behalf they attempt to collect and/or have
purchased debts. |

14. Excluded from the Plaintiff Class are the Defendants and all officer, members,
partners, managers, directors and employees of the Defendants and their respective immediate
families, and legal counsel for all parties to this action, and all members of their immediate families.

15, There are questions of law and fact common to the Plaintiff Class, which common
issues predominate over any issues involving only individual class members. The principal issue is
whether the Defendant’s written communications to consumers, in the forms attached as Exhibit A,
violate 15 U.S.C. §§ 1692e.

16.  Plaintiff’s claims are typical of the class members, as all are based upon the same
facts and legal theories. Plaintiff will fairly and adequately protect the interests of the Plaintiff Class
defined in this complaint. Plaintiff has retained counsel with experience in handling consumer
lawsuits, complex legal issues, and class actions, and neither Plaintiff nor his attorneys have any
interests, which might cause them not to vigorously pursue this action.

17. This action has been brought, and may properly be maintained, as a class action
pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-
defined community interest in the litigation:

a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the
Plaintiff Class defined above is so numerous that joinder of all members would
be impractical.

b. Common Questions Predominate: Common questions of law and fact exist as

to all members of the Plaintiff Class and those questions predominate over any

 
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 8 of 14

questions or issues involving only individual class members. The principal issue
is whether the Defendant’s written communications to consumers, in the forms
attached as Exhibit A violate 15 U.S.C. §§ 1692e.

c. Typicality: Plaintiff's claims are typical of the claims of the class members.
Plaintiff and all members of the Plaintiff Class have claims arising out of the
Defendant’s common uniform course of conduct complained of herein.

d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class
members insofar as Plaintiff has no interests that are adverse to the absent class
members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has
also retained counsel experienced in handling consumer lawsuits, complex legal
issues, and class actions. Neither Plaintiff nor his counsel have any interests
which might cause them not to vigorously pursue the instant class action lawsuit.

e. Superiority: A class action is superior to the other available means for the fair
and efficient adjudication of this controversy because individual joinder of all
members would be impracticable. Class action treatment will permit a large
number of similarly situated persons to prosecute their common claims ina single
forum efficiently and without unnecessary duplication of effort and expense that
individual actions would engender.

18. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
is also appropriate in that the questions of law and fact common to members of the Plaintiff Class
predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

 
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 9 of 14

19. Depending on the outcome of further investigation and discovery, Plaintiff may, at
the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant
to Fed. R. Civ. P. 23(c)(4).

FACTUAL ALLEGATIONS

20. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
numbered above herein with the same force and effect as if the same were set forth at length herein.

21. Some time prior to March 20, 2019, an obligation was allegedly incurred by Plaintiff
to Jay Wardius DDS.

22. The alleged obligation to Jay Wardius DDS arose out of a transaction in which
involved the transaction of money, property, insurance or services primarily for personal, family or
household purposes.

23, The alleged obligation to Jay Wardius DDS is a “debt” as defined by 15 U.S.C.§
1692a(5).

24. Jay Wardius DDS is a “creditor” as defined by 15 U.S.C.§ 1692a(4).

25. Defendant, a debt collector, contracted with Jay Wardius DDS to collect the alleged
debt.

26. Defendant collects and attempt to collect debts incurred or alleged to have been
incurred for personal, family or household purposes on behalf of creditors using the United States
Postal Services, telephone and internet.

Violation — March 20, 2019 Collection Letter

27. On or about March 20, 2019, Defendant sent Plaintiff an initial contact notice (the

“Letter”) regarding the alleged debt owed. A true and accurate copy of the Letter is attached as

Exhibit A.

 
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 10 of 14

28. The Letter states a balance of $979.60 and offers a settlement of $783.68 to stasify
the debt in full.
29. The Letter further states:

“By clearing up this delinquent obligation, we will request that the 3 national credit
bureaus update the tradeline associated with your account to reflect this payment activity.”

30. The Letter is misleading and deceptive by not explaining clearly what Defendant will
report to the credit bureaus.

31. The Letter is not clear as to whether merely the payment wil! be reported to the credit
bureaus, as the simple language states, or whether the entire account wiil be reported to the credit
bureau as paid in full.

32. The language is misleading to the consumer and confusing as to whether the account
in question would be reported as fully settled and removed from his credit report or whether
merely a payment would be reflected on his credit report.

33. Asaresult of Defendant's deceptive, misleading and unfair debt collection practices,
Plaintiff has been damaged.

COUNTI

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT _
15 U.S.C. §1692¢ ef seq.

34. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
above herein with the same force and effect as if the same were set forth at length herein.

35. Defendant’s debt collection efforts attempted and/or directed towards Plaintiff
violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

36. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

 
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 11 of 14

37. Defendant violated §1692e:

a. As the Letter it is open to more than one reasonable interpretation, at least one of
which is inaccurate.
b. By making a false and misleading representation in violation of §1692e(10).

38. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s
conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and
attorneys’ fees.

DEMAND FOR TRIAL BY JURY

39. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

 

atrial by jury on all issues so triable.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff Streets Kinney, individually and on behalf of all others similarly

 

situated, demands judgment from Defendant Capital Accounts, LLC as follows:
1. Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

 

2. Awarding Plaintiff and the Class statutory damages;

3. Awarding Plaintiff and the Class actual damages;

4, Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and
expenses;

5. Awarding pre-judgment interest and post-judgment interest, and

6. Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 12 of 14

Dated: March 17, 2020 GARIBIAN LAW OFFICES, P.C.

Cle uss

By: Antranig Garibian, Esq.
PA Bar No, 94538

1800 JFK Blvd., Suite 300
Philadelphia, PA 19103
Phone: (215) 326-9179
ag(@garibianlaw.com
Attorneys For Plaintiff

 

 
Case 2:20-cv-01459-CMR Document1 Filed 03/17/20 Page 13 of 14

EXHIBIT A

 
Case 2:20-cv-01459-CMR Document 1 Filed 03/17/20 Page 14 of 14

      
 
    
 
         

 

Yay Thy P4ikiees
Nasbadile, UN 27204 pad

CAPITAL ACCOUNTS

 

RAG VES’ Gln igeys HUG Jae 428 pad

HE bedyegydeeciat tibet efit hdpltab ta Hote 4250 2014
“SUE SUA, Acceunl
Foes: Sabb: / Crabics Lay Waris ies

Pheluig a SUP Sfp abendy Bop WHA ak

“Ssagdiniy dn ball d Filey

    
    
  
 
 
 
     

   

ue pleased to ofheeth
afro ibe dale of this:

bos

eabaive listed saliatyinedilf oGer on behalf ef oor client, lay Wardig DS, This offer ts good for 14
fetter, We are not obligated ts renew this offer,

a

 

Ry clearing np this delinquent obligation, we will request that the J national credit bureatey update the tadelite aasnctabedd vill
your acconat to reflect his payment activity

***1f payment arranpentents are necessary, you nnty reavl us Coll Free at 866.854.5359 or explore aptings antine af
wie capiialbiipay con ***
This communication is an attempt to collect adebt by adebt colleen. Any aferaation obtained will he used for Mat purpasc.

‘Pay by phone at 866.054 5350 Direct afl payments to Capital Accaunts
ee eee REVERSE SIDE FOR IMPORTANT INFORMATION

| RETURN BOTTOM PORTION WHEN PAYING HY MALL

Eirnmicy Satecteths

Sinai EAfastere gad PAMEEN | Pfft pF

cased Flalder Morac:

 

   

 

  

Cad bf nee
CREE G 2 4Rr Mee
PREHEA GM pu ERATE qphdedor Vadetl ha
Boones een eee stayed beabaegyetabletegelgelpbesvve esd tighegdespoogaLeg hh Ss
Captral Accom
Acusunt Samnber fi —_— . FO Bos 246065 —
falance: $079.00 - Sadisty fur 9 783.68 Shesdvdlie EN FD) 4 Ques

 

 

 

ie

 

 

 

 

 

 
